DETAILED ACTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dietiker (5,328,516).
Dietiker teaches a coating lance comprising:
- a plasma shaft 3, a neck 2 and a head 3, see figures 1 and 2 and related text - the plasma shaft extends in an axial direction as depicted,
- the shaft comprises a longitudinal channel extending in an axial direction, as described have number produces a plasma and travels through the neck, therefore it is understood that there is necessarily a channel, 
- the plasma head includes an neck attachment, see 36, the head channel is understood to extend from the neck attachment and as per figure 2G, H, or I it is understood to be offset with respect to the axis.
	In regard to the claim requires that the coating lance is “rotatable”, it is initially held that there is no related structure related to the lance being ‘rotatable’ – there is also no actual requirement for a “stationary connection” as the lance is only required to be “couplable”.  In any case, Dietker teaches that the coating lance is rotatable – since it is rotatable as noted, it is understood that it is couplable to a stationary connection in order to have a point of rotation.
	Regarding claim 2, the pieces of the plasma lance are modular as claimed.
	Regarding claim 3, as per the noted figures, there is at least one curvature.
	Regarding claim 4, as per the figures, the plasma opening is inclined.
	Regarding claim 10, as the claimed portions are offset as noted above, the opening between them is also offset.  It is further noted that the instant claimed apparatus is the same as the prior art coating lance.

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.  The Office accepts applicant’s explanation of the drawings.
As per above, the claims do not actually require a stationary connection, but only that the lance is connectable to such.  And, contrary to applicants’ arguments, Dietiker teaches, as cited above, that the lance is rotatable, therefore setting forth that it would be connectable to a stationary connection as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825. The examiner can normally be reached 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715